                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

DAVID LIONEL FOWLER,                        )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )   No. 1:19-cv-03400-JPH-MJD
                                            )
ESKENAZI BEHAVIORAL HEALTH,                 )
KATHRYN M. ESCHMANN MD,                     )
JENNA WARD LMHC,                            )
                                            )
                         Defendants.        )

                                 SHOW CAUSE ORDER

      Mr. Fowler’s complaint alleges that Defendants harmed him by willfully

disclosing his personal medical information without a release. Dkt. 1 at 4. He

seeks money damages. Id.

      Federal courts are courts of limited jurisdiction. In order to hear and

rule on the merits of a case, a federal court must have subject-matter

jurisdiction over the issues. Bender v. Williamsport Area Sch. Dist., 475 U.S.

534, 541 (1986). If the Court determines at any time that it lacks subject-

matter jurisdiction, it must dismiss the case. Fed. R. Civ. P. 12(h)(3); see

Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) (“[F]ederal courts are obligated to inquire into the existence

of jurisdiction sua sponte.”).

      The Court does not appear to have jurisdiction over Mr. Fowler’s claims.

The Supreme Court has explained the two basic ways to establish subject-

matter jurisdiction:

                                        1
             The basic statutory grants of federal-court subject-
             matter jurisdiction are contained in 28 U.S.C. §§ 1331
             and 1332. Section 1331 provides for federal-question
             jurisdiction, § 332 for diversity of citizenship
             jurisdiction.   A plaintiff properly invokes § 1331
             jurisdiction when she pleads a colorable claim arising
             under the Constitution or laws of the United States.
             She invokes § 1332 jurisdiction when she presents a
             claim between parties of diverse citizenship that
             exceeds the required jurisdictional amount, currently
             $75,000.

Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

omitted).

      Mr. Fowler’s complaint appears to allege diversity jurisdiction, but it

admits that he and Defendants are Indiana citizens. Accordingly, the Court

cannot exercise diversity jurisdiction under 28 U.S.C. § 1332.

      Nor can the Court discern any federal claims in the complaint. Mr.

Fowler alleges violations of the Health Insurance Portability and Accountability

Act (“HIPAA”), but “HIPAA is not actionable” because it “does not provide a

private cause of action to the individual.” Staton v. Payne, No. 1:07-cv-1643-

LJM-DML, 2010 WL 1257476 at *1, *1 n.9 (S.D. Ind. Mar. 24, 2010); see 42

U.S.C. §§ 1320d–1320d-9. So the Court cannot exercise federal-question

jurisdiction under 28 U.S.C. § 1331.

      Mr. Fowler shall have through September 16, 2019 to file an amended

complaint or otherwise show cause why this case should not be dismissed for

lack of subject-matter jurisdiction. In doing so, he must clearly show (1) the

federal law giving rise to his claims, (2) that the parties are of diverse

citizenship, or (3) another basis for the Court’s jurisdiction. If Mr. Fowler does

                                          2
not respond, the Court will dismiss this case without prejudice for lack of

subject-matter jurisdiction.

SO ORDERED.
Date: 8/16/2019




Distribution:

DAVID LIONEL FOWLER
1033 E. Washington Street
Indianapolis, IN 46202




                                        3
